UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 EDGEN GROUP INC. (Exact name of registrant as specified in its charter) Commission File Number State of Incorporation IRS Employer Identification No. 001-35513 Delaware 38-3860801 18444 Highland Road Baton Rouge, Louisiana 70809 (225)756-9868 (Registrant's address of principal executive offices and telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesýNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No x The number of shares outstanding of the registrant’s common stock at October 29, 2012 is shown below: Class and Par Value Number of Shares Outstanding Class A common stock, $0.0001 par value Class B common stock, $0.0001 par value TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 1 Item 1. UNAUDITED CONDENSED CONSOLIDATED/COMBINED CONSOLIDATED FINANCIAL STATEMENTS 1 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 34 Item 4. CONTROLS AND PROCEDURES 34 PART II - OTHER INFORMATION 35 Item 1. LEGAL PROCEEDINGS 35 Item 1A. RISK FACTORS 35 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 35 Item 3. DEFAULTS UPON SENIOR SECURITIES 35 Item 4. MINE SAFETY DISCLOSURES 35 Item 5. OTHER INFORMATION 35 Item 6. EXHIBITS 35 SIGNATURES 36 EXHIBIT INDEX 37 PART I - FINANCIAL INFORMATION Item1. Financial Statements EDGEN GROUP INC. UNAUDITED CONDENSED CONSOLIDATED/COMBINED CONSOLIDATED BALANCE SHEETS (In thousands) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net of allowance for doubtful accounts of $2,548 and $2,056, respectively Inventory Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS - NET OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND EQUITY (DEFICIT) CURRENT LIABILITIES: Managed cash overdrafts $ $ Accounts payable Accrued interest payable Current portion of long term debt and capital lease Accrued expenses and other current liabilities Total current liabilities DEFERRED TAX LIABILITY - NET OTHER LONG TERM LIABILITIES REVOLVING CREDIT FACILITIES LONG TERM DEBT AND CAPITAL LEASE Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Class A common stock; 18,048,062 shares issued and outstanding at September 30, 2012 2 — Class B common stock; 24,343,138 shares issued and outstanding at September 30, 2012 2 — Additional paid in capital — Retained deficit ) — Accumulated other comprehensive loss ) — Total stockholders' equity — PREDECESSOR NET DEFICIT: Net deficit — ) Accumulated other comprehensive loss — ) Total predecessor net deficit — ) NON-CONTROLLING INTEREST ) Total equity (deficit) ) TOTAL LIABILITIES AND EQUITY (DEFICIT) $ $ See accompanying notes to unaudited condensed consolidated/combined consolidated financial statements. 1 EDGEN GROUP INC. UNAUDITED CONDENSED CONSOLIDATED/COMBINED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except share data) Three months ended September 30, Nine months ended September 30, SALES $ OPERATING EXPENSES: Cost of sales (exclusive of depreciation and amortization shown below) Selling, general and administrative expense Depreciation and amortization expense Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Other income (expense)- net ) 71 Loss on prepayment of debt — — ) — Interest expense - net ) INCOME (LOSS) BEFORE INCOME TAX EXPENSE ) INCOME TAX EXPENSE NET INCOME (LOSS) $ ) NET INCOME (LOSS) ATTRIBUTABLE TO: Predecessor $
